 

Exhibit 10-a

 

 

AT&T HEALTH PLAN

Effective January 1, 2020

 

ARTICLE 1   PURPOSE

The AT&T Health Plan ("Plan") provides Participants with certain medical,
dental, and vision benefits, as specified herein.  Effective March 23, 2010, the
Plan shall be frozen to new Participants, except as described in Section 2.15. 
The Company intends this Plan to be a “grandfathered health plan” under the
Patient Protection and Affordable Care Act (the “Affordable Care Act”). 
Appendix C hereto contains the required Participant disclosure regarding the
Plan’s grandfathered status under the Affordable Care Act.

 

ARTICLE 2   DEFINITIONS

For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

2.1                 Active Participant.  “Active Participant” shall mean an
Active Employee Participant and his Dependents.

 

2.2                 Active Employee Participant.  “Active Employee Participant”
shall mean an Eligible Employee electing to participate in the Plan while in
active service, on a Leave of Absence or while receiving short term disability
benefits under the Officer Disability Plan.

 

2.3                 Annual Deductible.  “Annual Deductible” shall mean the
amount the Active Participant must pay for Covered Health Services in a Plan
Year before the Plan will begin paying for Covered Benefits in that calendar
year.  The Annual Deductible applies to all Covered Health Services.  The Annual
Deductible does not apply to Preventive Care, Dental Services and Vision
Services.   Once the Participant meets his applicable Annual Deductible, the
Plan will begin to pay Covered Benefits, subject to any required Coinsurance, in
accordance with and as governed by Section 4.1.  The applicable Annual
Deductible is set forth in Appendix A to this Plan.

 

2.4                 Annual Out-of-Pocket Maximum.  “Annual Out-of-Pocket
Maximum” shall mean the maximum amount of Covered Health Services an Active
Participant must pay out-of-pocket every calendar year, including the
Participant’s Annual Deductible.  Once the Participant reaches the applicable
Annual Out-of-Pocket Maximum, Covered Benefits for those Covered Health Services
that apply to the Annual Out-of-Pocket Maximum are payable in accordance with
and as governed by Section 4.1 during the rest of that Plan Year.  The following
costs shall never apply toward the Annual Out-of-Pocket Maximum:  (a) any
applicable Monthly Contributions and (b) any charges for Non-Covered Health
Services.  Even when the Annual Out-of-Pocket Maximum has been reached, Covered
Benefits will not be provided for the following:  (a) any applicable Monthly
Contributions and (b) any charges for Non-Covered Health Services.  The
applicable Annual Out-of-Pocket Maximum is set forth in Appendix A to this Plan.

 

2.5                 AT&T.  “AT&T” shall mean AT&T Inc.  References to “Company”
shall mean AT&T.

 

2.6                 CEO.  "CEO" shall mean the Chief Executive Officer of AT&T
Inc.

 

2.7                 COBRA.  “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

2.8                 Coinsurance.  “Coinsurance” shall mean the amount an Active
Participant must pay each time he/she receives Covered Health Services, after
he/she meets the applicable Annual Deductible.  Coinsurance payments are
calculated as a percentage of Covered Health Services, rather than a set dollar
amount.  Coinsurance does not apply to Preventive Care, Dental Services and
Vision Services (or Medical Services for Retired Participants as provided in
Section 4.1(c)).  The applicable Coinsurance percentage is set forth in Appendix
A to this Plan. 

 

2.9                 Committee.  "Committee" shall mean the Human Resources
Committee of the Board of Directors of AT&T Inc.

 

2.10              Covered Benefits.  “Covered Benefits” shall mean the benefits
provided by the Plan, as provided for and governed by Section 4.1 of the Plan.

--------------------------------------------------------------------------------

 

2.11              Covered Health Services.  “Covered Health Services” means all
Medical Services or Preventive Care that would qualify as deductible medical
expenses for federal income tax purposes, whether deducted or not.  Dental
Services and Vision Services are not included in the definition of Covered
Health Services.

 

2.12              Dental Services.  “Dental Services” shall mean services for
dental and orthodontic care.   The Plan Administrator, in its sole discretion,
shall determine whether a particular service is classified as Preventive Care or
a Dental, Medical or Vision Service.

 

2.13              Dependent(s).  “Dependent(s)” shall mean those individuals who
would qualify as a Participant’s dependent(s) under the terms of the AT&T
Medical Program.

 

2.14              Disability.  "Disability" shall mean qualification for long
term disability benefits under Section 3.1 of the Officer Disability Plan.

 

2.15              Eligible Employee.  "Eligible Employee" shall mean an
Officer.  Notwithstanding the foregoing, the CEO may, from time to time, exclude
any Officer or group of Officers from being an “Eligible Employee” under this
Plan.  Employees of a company acquired by AT&T shall not be considered an
Eligible Employee unless designated as such by the CEO.  Notwithstanding the
foregoing, only the Committee shall have the authority to exclude from
participation or take any action with respect to Executive Officers.  

 

Notwithstanding the foregoing provisions, unless otherwise provided for in
Appendix D to this Plan, individuals hired, rehired or promoted to an Officer
level position on or after March 23, 2010 shall be excluded from the term
Eligible Employee, and such individuals (and their Dependents) shall not be
eligible to participate in this Plan.

 

2.16              Employer.  "Employer" shall mean AT&T Inc. or any of its
Subsidiaries.

 

2.17              Executive Officer.  “Executive Officer” shall mean any
executive officer of AT&T, as that term is used under the Securities Exchange
Act of 1934.

 

2.18              International Plan.  “International Plan” shall mean the “AT&T
International Health Plan” for Officers serving in expatriate positions with the
Company. 

 

2.19              Leave of Absence.  “Leave of Absence” shall mean a
Company-approved leave of absence.

 

2.20              Medical Services.  “Medical Services” shall mean
medical/surgical, mental health/substance abuse and prescription pharmacy
services.  The Plan Administrator, in its sole discretion, shall determine
whether a particular service is classified as Preventive Care or a Medical,
Dental or Vision Service.  Medical Services do not include Dental Services and
Vision Services.

 

2.21              Monthly Contributions.  “Monthly Contributions” shall mean the
monthly premiums or contributions required for participation in this Plan as
further governed by Article 7 of the Plan.  The applicable Monthly Contributions
are set forth in Exhibit A to this Plan.

 

2.22              Non-Covered Health Services.  “Non-Covered Health Services”
shall mean any Medical Services or Preventive Care which do not meet the
definition of Covered Health Services.

 

2.23              Officer.  "Officer" shall mean an individual who is designated
as an officer level employee for compensation purposes on the records of AT&T.

 

2.24              Participant.  “Participant” shall mean an Active Participant
or Retired Participant or both, as the context indicates.

 

2.25              Plan Administrator.  “Plan Administrator” shall mean the
SEVP-HR, or any other person or persons whom the Committee may appoint to
administer the Plan; provided that the Committee may act as the Plan
Administrator at any time.

 

2.26              Plan Year.  ”Plan Year” shall mean the calendar year.

--------------------------------------------------------------------------------

 

2.27              Preventive Care.  “Preventive Care” generally focuses on
evaluating a Participant’s current health status when the Participant is
symptom-free and taking the necessary steps to maintain the Participant’s
health. The Plan Administrator, in its sole discretion, shall determine whether
a particular service constitutes Preventive Care.

 

2.28              Qualified Dependent.  “Qualified Dependent” shall mean a
Dependent who loses coverage under a COBRA eligible program due to a Qualifying
Event.

 

2.29              Qualifying Event.   “Qualifying Event” shall mean any of the
following events if, but for COBRA continuation coverage, they would result in a
Participant’s loss of coverage under this Plan:  

 

(1)           death of a covered Eligible Employee;

(2)           termination (other than by reason of such Eligible Employee’s
gross  misconduct) of an Employee’s employment;

(3)           reduction in hours of an Eligible Employee;

(4)           divorce or legal separation of an Eligible Employee or dissolution
of an Eligible Employee’s registered domestic partnership;

(5)           an Eligible Employee’s entitlement to Medicare benefits; or

(6)           a Dependent child ceasing to qualify as a Dependent

 

2.30              Retire, Retired or Retirement.  “Retire,” “Retired” or
"Retirement" shall mean the termination of an Active Employee Participant's
employment with AT&T or any of its Subsidiaries, for reasons other than death,
on or after the earlier of the following dates:  (1) the date such Active
Employee Participant has attained age 55, and, for an Active Employee
Participant on or after January 1, 2002, has five (5) years of service, or (2)
the date the Active Employee Participant has attained one of the following
combinations of age and service at termination of employment on or after April
1, 1997:    

 

Net Credited Service                                               Age 

25 years or more                                                  50 or older

30 years or more                                                  Any age

 

2.31        Retired Participant.  “Retired Participant” shall mean a Retired
Employee Participant and his Dependents.  

 

2.32        Retired Employee Participant.  “Retired Employee Participant” shall
mean a former Active Employee Participant who has Retired within the meaning of
Section 2.30 and who meets the additional requirements of Section 3.2 to be
eligible for coverage in Retirement.

 

2.33        SEVP-HR.            “SEVP-HR” shall mean AT&T’s highest ranking
Officer, specifically responsible for human resources matters.

 

2.34        Subsidiary .  "Subsidiary" shall mean any corporation, partnership,
venture or other entity in which AT&T holds, directly or indirectly, a 50% or
greater ownership interest.  The Committee may, at its sole discretion,
designate any other corporation, partnership, venture or other entity a
Subsidiary for the purpose of participating in this Plan. 

  

2.35        Vision Services.  “Vision Services” shall mean services for vision
care.  The Plan Administrator, in its sole discretion, shall determine whether a
particular service is classified as Preventive Care or a Vision, Medical or
Dental Service.

 

2.36        Medicare Eligible Retired Participant.   “Medicare Eligible Retired
Participant” shall mean a Retired Participant who is eligible for Medicare due
to reaching the eligible age for Medicare.

 

 

ARTICLE 3   ELIGIBILITY

 

3.1                 Active Participants.  Each Eligible Employee shall be
eligible to participate in this Plan along with his/her Dependent(s) beginning
on the effective date of the employee becoming an Eligible Employee. In order to
continue participation, the Active Participant must pay all applicable Monthly
Contributions.  If an Active Employee Participant terminates participation in
this Plan at any time for any reason, that Participant and his/her Dependent(s)
shall be

--------------------------------------------------------------------------------

ineligible to participate in the Plan at any time in the future.

 

3.2                 Retired Participants.  Provisions of this Plan will continue
in effect during Retirement for each Retired Employee Participant and his/her
Dependent(s) with respect to any Eligible Employee who became a Participant
before January 1, 1999.  Neither an Eligible Employee who became a Participant
after December 31, 1998 nor his/her Dependent(s) shall be eligible for
participation hereunder on or after such Participant’s Retirement. Coverage for
Retired Participants shall be subject to the payment of all applicable Monthly
Contributions, as governed by Article 7.  The provisions of this Plan related to
Retired Participants, including the level of Covered Benefits and the applicable
Monthly Premiums, shall begin to apply on the first day of the month following
the month in which the Active Employee Participant Retires.  If a Retired
Employee Participant terminates participation at any time for any reason,
participation of that Retired Employee participant and his/her Dependent(s) may
not be reinstated for any reason.

 

3.3                 Requirement to Enroll and Participate in Medicare and the
International Plan.  Notwithstanding any provision in this plan to the contrary,
as a condition to participation in the Plan, each Participant must be enrolled
in, paying for, and participating in (i) all parts of Medicare for which such
Participant is eligible and for which Medicare would be primary if enrolled
therein, except for Medicare Part D relating to prescription drug coverage, and
(ii) the International Plan (if eligible).

 

ARTICLE 4   BENEFITS

 

4.1                 Covered Benefits. Subject to the limitations in this Plan
(including but not limited to the loyalty conditions set forth in Article 8
below), this Plan provides the benefits described below.  Monthly Contributions
for participation in this Plan, the International Plan, Medicare, or any other
health plan are not considered “services”, and are therefore are not Covered
Benefits under this Plan.

 

(a)     Active Participants (Medical Services and Preventive Care) -  

 

Medical Services - After the Annual Deductible has been met, 100% payment of
Covered Health Services not paid under the International Plan or Medicare minus
the amount of Coinsurance, until the Active Participant reaches the Annual
Out-of-Pocket Maximum, at which time coverage is 100% of Covered Health Services
(or 100% of Covered Health Services not paid under the International Plan).

   

Preventive Care - Preventive Care is covered at 100%, not subject to the Annual
Deductible or Coinsurance. 

 

(b)     Active Participants (Dental Services and Vision Services) -

  

100% payment, through reimbursement or otherwise, of all Dental Services and
Vision Services not paid under the Active Participant’s (i) Medicare, or (ii)
International Plan, provided expenses for such services would qualify as
deductible medical expenses for federal income tax purposes, whether deducted or
not.  

 

(c)      Retired Participants

  

100% payment, through reimbursement or otherwise, of all Medical, Dental, Vision
and Preventive services not paid under the Retired Participant’s Medicare,
provided expenses for such services would qualify as deductible medical expenses
for federal income tax purposes, whether deducted or not.

 

 

4.2                 Priority of Paying Covered Claims.  Claims for benefits will
be applied against the various health plans, as applicable, and coordinated with
Medicare in the following order:

(1)                 Medicare, to the extent the Participant is eligible
therefore and such claim is actually paid by Medicare,

(2)                 International Plan, if applicable,

(2)           CarePlus, if elected,

(3)           Long Term Care Plan, if elected,

(4)           this Plan.

 

 

ARTICLE 5   TERMINATION OF PARTICIPATION

--------------------------------------------------------------------------------

   

 

5.1                 Termination of Participation.  Participation will cease on
the last day of the month in which one of the following conditions occurs:

 

(1)                 A Participant ceases to meet the definition of a Dependent
(as set forth in Section 2.13 of this Plan) for any reason, in which case
participation ceases for such Participant; 

 

(2)                 A Participant eligible to enroll in Medicare is no longer a
participant in all parts of Medicare for which such Participant is eligible to
enroll and for which Medicare would be primary if enrolled therein, except for
Medicare Part D relating to prescription drug coverage, in which case
participation ceases for such Participant;  

 

(3)                 The Active Employee Participant’s termination of employment
for reasons other than Death, Disability, or Retirement by an individual who
meets the applicable requirements of Section 3.2 in order to qualify for Plan
benefits in Retirement, in which case participation ceases for the Participant
and his/her Dependent(s);

 

(4)                 The demotion or designation of an Active Employee
Participant so as to no longer be eligible to participate in the Plan, in which
case participation ceases for the Participant and his/her Dependent(s);

 

(5)                 The Active Employee Participant (or Retired Employee
Participant) participates in an activity that constitutes engaging in
competitive activity with AT&T or engaging in conduct disloyal to AT&T under
Article 8, in which case participation ceases for the Active Employee
Participant (or Retired Employee Participant) and his/her Dependent(s); or

 

(6)                 Discontinuance of the Plan by AT&T, or, with respect to a
Subsidiary’s Active Employee Participants (or Retired Employee Participants),
such Subsidiary’s failure to make the benefits hereunder available to Active
Employee Participants employed by it (or its Retired Employee Participants).

 

5.2                 Death.  In the event of the Active Employee Participant’s
(or Retired Employee’s Participant’s) death, his Dependents may continue
participation in this Plan as follows:

 

(1)           In the event of the death of a Retired Employee Participant such
Retired Employee Participant’s Dependents may continue participation in this
Plan, eligible for the Covered Benefits described in Section 4.1(c) of the Plan,
for so long as such Dependents would have otherwise been eligible to participate
under the terms of the AT&T Medical Program, are paying any applicable
contributions for this Plan as provided in Article 7, and are participating in
Medicare if eligible. If a surviving spouse of such deceased Active Employee
Participant otherwise eligible for participation in the Plan remarries, his/her
participation and the participation of any otherwise eligible Dependents will
cease with the effective date of his/ her marriage.

 

(2)           In the event of an in-service death of an Active Employee
Participant eligible to participate in the Plan in Retirement as provided under
Article 3.2, who was Retirement eligible, within the meaning of Section 2.30, at
the time of death, such Active Employee Participant’s surviving Dependents may
continue participation in this Plan, eligible for the Covered Benefits described
in Section 4.1(a) and (b), for so long as such Dependents would have otherwise
been eligible for participation under the terms of the AT&T Medical Program, are
paying any applicable contributions for this Plan as provided in Article 7, and
are participating in Medicare if eligible.  If a surviving spouse of such
deceased Active Employee Participant otherwise eligible for participation in the
Plan remarries, his/her participation and the participation of any otherwise
eligible Dependents will cease with the effective date of his/ her marriage.

 

(3)           In the event of (i) an in-service death of an Active Employee
Participant not eligible to participate in the Plan in Retirement as provided in
Article 3.2 or (ii) an in-service death of an Active Employee Participant
eligible to participate in the Plan in Retirement as provided in Article 3.2 but
the individual was not Retirement eligible, within the meaning of Section 2.30,
at the time of death,

--------------------------------------------------------------------------------

such Active Employee Participant’s Dependent(s) may continue participation in
this Plan, eligible for the Covered Benefits described in Sections 4.1(a) and
(b), for a 36-month period commencing the month following the month in which
such Active Employee Participant dies as long as such Dependent(s) would have
otherwise been eligible for participation under the terms of the AT&T Medical
Program and subject to the payment of Active Participant Contributions for the
first 12 months and payment of Active COBRA Contributions for the remaining 24
months, as provided by Articles 7 and 10.1.  If the Active Employee
Participant’s Dependent(s) are eligible for COBRA, they will automatically be
enrolled in COBRA so that there is no lapse in coverage, and this 36-month
coverage will be integrated and run concurrently with COBRA coverage.

6 

--------------------------------------------------------------------------------

ARTICLE 6   DISABILITY

 

6.1                 Disability.  With respect to any Active Employee Participant
who commences receipt of short term or long term disability benefits under the
Officer Disability Plan, participation under this Plan will be as follows:

 

(1)           The Participant will continue to participate in this Plan,
eligible for the Covered Benefits described in Section 4.1(a) and (b), for as
long as he/she receives short term disability benefits under the Officer
Disability Plan and pays the applicable contributions for this Plan as provided
by Article 7.

 

(2)           An Active Employee Participant not eligible to participate in the
Plan in Retirement as provided in Article 3.2 who commences long term disability
benefits under the Officer Disability Plan or an Active Employee Participant
eligible to participate in the Plan in Retirement as provided in Article 3.2 but
who is not Retirement eligible, within the meaning of Section 2.30, at the time
long term disability benefits under the Officer Disability Plan commence, will
cease participation in this Plan (along with his/her Dependents) effective as of
the last day of the calendar month in which such long term disability benefits
commence, unless such benefits commence on the first day of a calendar month, in
which case participation in this Plan shall cease effective as of the last day
of the prior month.

 

(3)           An Active Employee Participant eligible to participate in the Plan
in Retirement as provided in Article 3.2 ,who is Retirement eligible, within the
meaning of Section 2.30, at the time long term disability benefits under the
Officer Disability Plan commence, will be eligible to continue participation in
this Plan on the same terms and conditions that participation would be available
to such Participant in Retirement, subject to the payment of applicable
contributions for this Plan as provided by Article 7, regardless of his/her
continued receipt of long term disability benefits under the Officer Disability
Plan.

 

 

ARTICLE 7   COSTS

 

7.1                 Provision of Benefits under the Plan.  Except as provided
below in this Article 7 with respect to required Monthly Contributions or with
respect to any required Coinsurance, the benefits available to Participants
under this Plan shall be provided through an insurance policy maintained by
AT&T.

 

7.2                 Active Participant Contributions.  An Active Participant
electing to participate in the Plan will pay Monthly Contributions to
participate in the Plan while in active service, while on Leave of Absence or
while receiving short term disability benefits under the Officer Disability
Plan. The Monthly Contribution for participation may change annually, effective
at the beginning of each Plan Year.  Contributions to be made by Active
Participants electing to participate in the Plan shall be set annually by the
SEVP-HR, determined in the SEVP-HR’s sole and absolute discretion.  The SEVP-HR
may adopt tiered rates for similarly situated groups of Participants based on
factors such as the number of Dependents covered or Medicare eligibility. 
Notwithstanding the foregoing, required Monthly Contributions for Executive
Officers shall be approved by the Committee.

 

7.3                 Retired Participant Contributions.  Retired Participants who
elect to participate will pay Monthly Contributions to participate in the Plan.
The Monthly Contribution for participation may change annually, effective at the
beginning of each Plan Year.  Contributions to be made by Retired Participants
who elect to participate shall be set annually by the SEVP-HR (in his/her sole
and absolute discretion), to the extent their contributions have not previously
been provided for in a separate agreement.

 

7.4                 Survivor Contributions.   Upon the death of a Participant,
the Participant’s Dependents shall be required to pay Monthly Contributions to
participate in the Plan.  The Monthly Contributions shall be set annually by the
SEVP-HR, in the SEVP-HR’s sole and absolute discretion.  Any changes to the
Monthly Contributions shall be effective at the beginning of each Plan Year.

 

7.5                 Contributions for Participants on Disability.  Participants
continuing benefits while on Disability shall be required to pay Monthly
Contributions to participate in the Plan.  The Monthly Contributions shall be
set annually by the SEVP-HR, determined in the SEVP-HR’s sole and absolute
discretion.  Any changes to the Monthly Contributions shall be effective at the
beginning of each Plan Year.

--------------------------------------------------------------------------------

 

 

 

ARTICLE 8   LOYALTY CONDITIONS

 

8.1                 Participants acknowledge that no coverage and benefits would
be provided under this Plan on and after January 1, 2010 but for the loyalty
conditions and covenants set forth in this Article, and that the conditions and
covenants herein are a material inducement to AT&T’s willingness to sponsor the
Plan and to offer Plan coverage and benefits for the Participants on or after
January 1, 2010.  Accordingly, as a condition of receiving coverage and any Plan
benefits on or after January 1, 2010, each Participant is deemed to agree that
he/she shall not, without obtaining the written consent of the Plan
Administrator in advance, participate in activities that constitute engaging in
competition with AT&T or engaging in conduct disloyal to AT&T, as those terms
are defined in this Section.  Further and notwithstanding any other provision of
this Plan, all coverage and benefits under this Plan on and after January 1,
2010 with respect to a Participant and his or her Dependents shall be subject in
their entirety to the enforcement provisions of this Section if the Participant,
without the Plan Administrator’s consent, participates in an activity that
constitutes engaging in competition with AT&T or engaging in conduct disloyal to
AT&T, as defined below.  The provisions of this Article 8 as in effect
immediately before such date shall be applicable to Participants who retire
before January 1, 2010.  

8.2                 Definitions.  For purposes of this Article and of the Plan
generally

(1)                 an “Employer Business” shall mean AT&T, any Subsidiary, or
any business in which AT&T or a Subsidiary or an affiliated company of AT&T has
a substantial ownership or joint venture interest;

(2)                 “engaging in competition with AT&T” shall mean, while
employed by an Employer Business or within two (2) years after the Participant’s
termination of employment, engaging by the Participant in any business or
activity in all or any portion of the same geographical market where the same or
substantially similar business or activity is being carried on by an Employer
Business.  “Engaging in competition with AT&T” shall not include owning a
nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business.  “Engaging in competition with AT&T” shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.

(3)                 “engaging in conduct disloyal to AT&T” means, while employed
by an Employer Business or within two  (2) years after the Participant’s
termination of employment, (i) soliciting for employment or hire, whether as an
employee or as an independent contractor, for any business in competition with
an Employer Business, any person employed by AT&T or its affiliates during the
one (1)  year prior to the termination of the Participant’s employment, whether
or not acceptance of such position would constitute a breach of such person’s
contractual obligations to AT&T and its affiliates; (ii) soliciting,
encouraging, or inducing any vendor or supplier with which Participant had
business contact on behalf of any Employer Business during the two (2) years
prior to the termination of the Participant’s employment, for any reason to
terminate, discontinue, renegotiate, reduce, or otherwise cease or modify its
relationship with AT&T or its affiliate; or (iii) soliciting, encouraging, or
inducing any customer or active prospective customer with whom Participant had
business contact, whether in person or by other media, on behalf of any Employer
Business during the two (2) years prior to the termination of Participant’s
employment for any reason (“Customer”), to terminate, discontinue, renegotiate,
reduce, or otherwise cease or modify its relationship with any Employer
Business, or to purchase competing goods or services from a business competing
with any Employer Business, or accepting or servicing business from such
Customer on behalf of himself or any other business.  “Engaging in conduct
disloyal to AT&T” also means, disclosing Confidential Information to any third
party or using Confidential Information, other than for an Employer Business, or
failing to return any Confidential Information to the Employer Business
following termination of employment.

(4)                 “Confidential Information” shall mean all information
belonging to, or otherwise relating to, an Employer Business, which is not
generally known, regardless of the manner in which it is

--------------------------------------------------------------------------------

stored or conveyed to the Participant, and which the Employer Business has taken
reasonable measures under the circumstances to protect from unauthorized use or
disclosure.  Confidential Information includes trade secrets as well as other
proprietary knowledge, information, know-how, and non-public intellectual
property rights, including unpublished or pending patent applications and all
related patent rights, formulae, processes, discoveries, improvements, ideas,
conceptions, compilations of data, and data, whether or not patentable or
copyrightable and whether or not it has been conceived, originated, discovered,
or developed in whole or in part by the Participant.  For example, Confidential
Information includes, but is not limited to, information concerning the Employer
Business’ business plans, budgets, operations, products, strategies, marketing,
sales, inventions, designs, costs, legal strategies, finances, employees,
customers, prospective customers, licensees, or licensors; information received
from third parties under confidential conditions; or other valuable financial,
commercial, business, technical or marketing information concerning the Employer
Business, or any of the products or services made, developed or sold by the
Employer Business.  Confidential Information does not include information that
(i) was generally known to the public at the time of disclosure; (ii) was
lawfully received by the Participant from a third party; (iii) was known to the
Participant prior to receipt from the Employer Business; or (iv) was
independently developed by the Participant or independent third parties; in each
of the foregoing circumstances, this exception applies only if such public
knowledge or possession by an independent third party was without breach by the
Participant or any third party of any obligation of confidentiality or non-use,
including but not limited to the obligations and restrictions set forth in this
Plan.

 

8.3                 Forfeiture of Benefits.  Subject to the provisions of
Section 1001(5) of the Affordable Care Act, coverage and benefits shall be
forfeited and shall not be provided under this Plan for any period as to which
the Plan Administrator determines that, within the time period and without the
written consent specified, Participant has been either engaging in competition
with AT&T or engaging in conduct disloyal to AT&T.

8.4                 Equitable Relief.  The parties recognize that any
Participant’s breach of any of the covenants in this Article 8 will cause
irreparable injury to AT&T, will represent a failure of the consideration under
which AT&T (in its capacity as creator and sponsor of the Plan) agreed to
provide the Participant with the opportunity to receive Plan coverage and
benefits, and that monetary damages would not provide AT&T with an adequate or
complete remedy that would warrant AT&T’s continued sponsorship of the Plan and
payment of Plan benefits for all Participants.  Accordingly, in the event of a
Participant’s actual or threatened breach of the covenants in this Article, the
Plan Administrator, in addition to all other rights and acting as a fiduciary
under ERISA on behalf of all Participants, shall have a fiduciary duty (in order
to assure that AT&T receives fair and promised consideration for its continued
Plan sponsorship and funding) to seek an injunction restraining the Participant
from breaching the covenants in this Article 8.  In addition, AT&T shall pay for
any Plan expenses that the Plan Administrator incurs hereunder, and shall be
entitled to recover from the Participant its reasonable attorneys’ fees and
costs incurred in obtaining such injunctive remedies.  To enforce its repayment
rights with respect to a Participant, the Plan shall have a first priority,
equitable lien on all Plan benefits provided to or for the Participant and his
or her Dependents.  In the event the Plan Administrator succeeds in enforcing
the terms of this Article through a written settlement with the Participant or a
court order granting an injunction hereunder, the Participant shall be entitled
to collect Plan benefits collect Plan benefits prospectively, if the Participant
is otherwise entitled to such benefits, net of any fees and costs assessed
pursuant hereto (which fees and costs shall be paid to AT&T as a repayment on
behalf of the Participant), provided that the Participant complies with said
settlement or injunction.

8.5                 Uniform Enforcement.  In recognition of AT&T’s need for
nationally uniform standards for the Plan administration, it is an absolute
condition in consideration of any Participant’s accrual or receipt of benefits
under the Plan after January 1, 2010 that each and all of the following
conditions apply to all Participants and to any benefits that are paid or are
payable under the Plan:

(1)                 ERISA shall control all issues and controversies hereunder,
and the Committee shall serve for purposes hereof as a “fiduciary” of the Plan,
and as its “named fiduciary” within the meaning of ERISA.

(2)                 All litigation between the parties relating to this Article
shall occur in federal court, which shall have exclusive jurisdiction, any such
litigation shall be held in the United States District Court

--------------------------------------------------------------------------------

for the Northern District of Texas, and the only remedies available with respect
to the Plan shall be those provided under ERISA.

(3)                 If the Plan Administrator determines in its sole discretion
either (I) that AT&T or its affiliate that employed the Participant terminated
the Participant’s employment for cause, or (II) that equitable relief enforcing
the Participant’s covenants under this Article 8 is either not reasonably
available, not ordered by a court of competent jurisdiction, or circumvented
because the Participant has sued in state court, or has otherwise sought
remedies not available under ERISA, then in any and all of such instances the
Participant shall not be entitled to collect any Plan benefits, and if any Plan
benefits have been paid to the, the Participant shall immediately repay all Plan
benefits to the Plan (with such repayments being used within such year for
increased benefits for other Participants in any manner determined in the Plan
Administrator’s discretion) upon written demand from the Plan Administrator. 
Furthermore, the Participant shall hold AT&T and its affiliates harmless from
any loss, expense, or damage that may arise from any of the conduct described in
clauses (I) and (II) hereof.

 

ARTICLE 9   MISCELLANEOUS

 

9.1                 Administration.  The Plan Administrator is the named
fiduciary of the Plan and has the power and duty to do all things necessary to
carry out the terms of the Plan.  The Plan Administrator has the sole and
absolute discretion to interpret the provisions of the Plan, to make findings of
fact, to determine the rights and status of Participants and other under the
Plan, to determine which expenses and benefits qualify as Covered Health
Services or Covered Benefits, to make all benefit determinations under the Plan,
to decide disputes under the Plan and to delegate all or a part of this
discretion to third parties and insurers.  To the fullest extent permitted by
law, such interpretations, findings, determinations and decisions shall be
final, binding and conclusive on all persons for all purposes of the Plan.  The
Plan Administrator may delegate any or all of its authority and responsibility
under the Plan to other individuals, committees, third party administrators,
claims administrators or insurers for any purpose, including, but not limited to
the processing of benefits and claims related thereto.  In carrying out these
functions, these individuals or entities have been delegated responsibility and
discretion for interpreting the provisions of the Plan, making findings of fact,
determining the rights and status of Participants and others under the Plan, and
deciding disputes under the Plan and such interpretations, findings,
determinations and decisions shall be final, binding and conclusive on all
persons for all purposes of the Plan. 

 

9.2                 Amendments and Termination.  This Plan may be modified or
terminated at any time in accordance with the provisions of AT&T's Schedule of
Authorizations.

 

9.3                 Newborns' and Mothers' Health Protection Act of 1996.  To
the extent this Plan provides benefits for hospital lengths of stay in
connection with childbirth, the Plan will cover the minimum length of stay
required for deliveries (i.e., a 48-hour hospital stay after a vaginal delivery
or a 96-hour stay following a delivery by Cesarean section.)  The mother’s or
newborn’s attending physician, after consulting with the mother, may discharge
the mother or her newborn earlier than the minimum length of stay otherwise
required by law.  Such coverage shall be subject to all other provisions of this
Plan.

 

9.4                 Women's Health and Cancer Rights Act of 1998.  To the extent
this Plan provides benefits for mastectomies, it will provide, for an individual
who is receiving benefits in connection with a mastectomy and who elects breast
reconstruction in connection with such mastectomy, coverage for reconstruction
on the breast on which the mastectomy was performed, surgery and reconstruction
on the other breast to give a symmetrical appearance, and prosthesis and
coverage for physical complications of all stages of the mastectomy, including
lymphedemas.  Such coverage shall be subject to all other provisions of this
Plan.

 

9.5                 Paul Wellstone and Pete Domenici Mental Health Parity and
Addiction Equity Act of 2008.   To the extent this Plan provides mental health
benefits or substance use disorder benefits it will not place annual or lifetime
maximums for such benefits that are lower than the annual and lifetime maximums
for physical health benefits.  In addition, the financial requirements (e.g.,
deductibles and co-payments) and treatment limitations (e.g., number of visits
or days of coverage) that apply to mental health benefits or substance use
disorder benefits will not be more restrictive than the predominant financial
requirements or treatment limitations that apply to substantially all
medical/surgical benefits; mental health benefits and substance use disorder
benefits will not be subject to any separate cost sharing requirements or
treatment limitations that only apply to such benefits; if the Plan provides for
out of

10 

--------------------------------------------------------------------------------

network medical/surgical or substance use disorder benefits, it will provide for
out of network mental health and substance use disorder benefits and standards
for medical necessity determinations and reasons for any denial of benefits
relating to mental health benefits and substance use disorder benefits will be
made available upon request to plan participants.  Such coverage shall be
subject to all other provisions of this Plan.

 

9.6                 Continuation of Coverage During Family or Medical Leave. 
During any period which an Active Employee Participant is on a family or medical
leave as defined in the Family or Medical Leave Act, any benefit elections in
force for such Participant shall remain in effect.  While the Participant is on
paid leave, contributions shall continue.  If the Participant is on an unpaid
leave, the Participant may elect to prepay required contributions on a pre-tax
basis before the commencement of such unpaid leave.  Alternatively, the
Participant may elect to make such payments on an after-tax basis monthly in
accordance with an arrangement that the Plan Administrator shall provide.  If
coverage is not continued during the entire period of the family or medical
leave because the Participant declines to pay the premium, the coverage must be
reinstated upon reemployment with no exclusions or waiting periods,
notwithstanding any other provision of this Plan to the contrary. If the
Participant does not return to work upon completion of the leave, the
Participant must pay the full cost of any health care coverage that was
continued on his/her behalf during the leave.  These rules apply to the COBRA
eligible programs.  

  

9.7                 Rights While on Military Leave.  Pursuant to the provisions
of the Uniformed Services Employment and Reemployment Rights Act of 1994, an
Active Employee Participant on military leave will be considered to be on a
Leave of Absence and will be entitled during the leave to the health and welfare
benefits that would be made available to other similarly situated employees if
they were on a Leave of Absence.  This entitlement will end if the individual
provides written notice of intent not to return to work following the completion
of the military leave.  The individual shall have the right to continue his/her
coverage, including any Dependent coverage, for the lesser of the length of the
leave or 18 months.  If the military leave is for a period of 31 days or more,
the individual may be required to pay 102 percent of the total premium
(determined in the same manner as a COBRA continuation coverage premium).  If
coverage is not continued during the entire period of the military leave because
the individual declines to pay the premium or the leave extends beyond 18
months, the coverage must be reinstated upon reemployment with no pre-existing
condition exclusions (other than for service-related illnesses or injuries) or
waiting periods (other than those applicable to all Eligible Employees).

 

9.8                 Qualified Medical Child Support Orders.  The Plan will
comply with any Qualified Medical Child Support Order issued by a court of
competent jurisdiction or administrative body that requires the Plan to provide
medical coverage to a Dependent child of an Active Employee or Retired Employee
Participant.  The Plan Administrator will establish reasonable procedures for
determining whether a court order or administrative decree requiring medical
coverage for a Dependent child meets the requirements for a Qualified Medical
Child Support Order.  The cost of coverage or any additional cost of such
coverage, if any, shall be borne by the Participant.

 

9.9                 Right of Recovery.   If the Plan has made an erroneous or
excess payment to any Participant, the Plan Administrator shall be entitled to
recover such excess from the individual or entity to whom such payments were
made.  The recovery of such overpayment may be made by offsetting the amount of
any other benefit or amount payable by the amount of the overpayment under the
Plan.

 

ARTICLE 10   COBRA

 

10.1              Continuation of Coverage Under COBRA.  Participants shall have
all COBRA continuation rights required by federal law and all conversion
rights.  COBRA continuation coverage shall be continued as provided in this
Article 10.   

 

10.2              COBRA Continuation Coverage for Terminated Participants.  A
covered Active Employee Participant may elect COBRA continuation coverage, at
his/her own expense, if his participation under this Plan would terminate as a
result of one of the following Qualifying Events: an Employee’s termination of
employment or reduction of hours with an Employer.  

 

10.3              COBRA Continuation Coverage for Dependents.  A Qualified
Dependent may elect COBRA continuation coverage, at his/her own expense, if
his/her participation under this Plan would terminate as a result of a
Qualifying Event.  

 

10.4              Period of Continuation Coverage for Covered Participants.  A
covered Active Employee Participant who qualifies for COBRA continuation
coverage as a result of a Participant’s termination of employment or reduction
in

11 

--------------------------------------------------------------------------------

hours of employment described in Subsection 10.2 may elect COBRA continuation
coverage for up to 18 months measured from the date of the Qualifying Event.  

 

Coverage under this Subsection 10.4 may not continue beyond the:



(1)           date on which the Active Employee Participant’s Employer ceases to
maintain this Plan;



(2)           last day of the month for which premium payments have been made
with respect to this Plan, if the individual fails to make premium payments on
time, in accordance with Subsection 10.6;



(3)           date the covered Active Employee Participant becomes entitled to
Medicare; or



(4)           date the covered Participant is no longer subject to a
pre-existing condition exclusion under the Participant's other coverage or new
employer plan for the type of coverage available under the COBRA eligible
program for which the COBRA election was made.

 

10.5              Period of COBRA Continuation Coverage for Dependents.  If a
Qualified Dependent elects COBRA continuation coverage under a COBRA eligible
program as a result of the an Active Employee Participant’s termination of
employment as described in Subsection 10.2, continuation coverage may be
continued for up to 18 months measured from the date of the Qualifying Event. 
COBRA continuation coverage for all other Qualifying Events may continue for up
to 36 months.

 

Continuation coverage under this Subsection 10.5 with respect to a COBRA
eligible program may not continue beyond the date:



(1)           on which premium payments have not been made, in accordance with
Subsection 10.6 below;



(2)           the Qualified Dependent becomes entitled to Medicare;



(3)           on which the Employer ceases to maintain this Plan; or



(4)           the Qualified Dependent is no longer subject to a pre-existing
condition exclusion under the Participant’s other coverage or new employer plan
for the type of coverage available under this Plan.

 

 

10.6              Contribution Requirements for COBRA Continuation Coverage. 
Covered Participants and Qualified Dependents who elect COBRA continuation
coverage as a result of a Qualifying Event will be required to pay continuation
coverage payments.  Continuation coverage payments are the payments required for
COBRA continuation coverage that is an amount equal to a reasonable estimate of
the cost to this Plan of providing coverage for all covered Participants at the
time of the Qualifying Event plus a 2% administrative expense.

 

10.7              In the case of a disabled individual who receives an
additional 11-month extended coverage under COBRA, the Employer may assess up to
150% of the cost for this extended coverage period.  Such cost shall be
determined on an actuarial basis and take into account such factors as the
Secretary of the Treasury may prescribe in regulations.

 

Covered Participants and Qualified Dependents must make the continuation
coverage payment prior to the first day of the month in which such coverage will
take effect.  However, a covered Participant or Qualified Dependent has 45 days
from the date of an affirmative election to pay the continuation coverage
payment for the first month's payment and the cost for the period between the
date medical coverage would otherwise have terminated due to the Qualifying
Event and the date the covered Participant and/or Qualified Dependent actually
elects COBRA continuation coverage. 

 

The covered Participant and/or Qualified Dependent shall have a 30-day grace
period to make the continuation coverage payments due thereafter.  Continuation
coverage payments must be postmarked on or before the completion of the 30-day
grace period.  If continuation coverage payments are not made on a timely basis,
COBRA continuation coverage will terminate as of the last day of the month for
which timely premiums were made.  The 30-day grace period shall not apply to the
45-day period for the first month’s payment of COBRA premiums as set out in the
section above.

 

If payment is received that is significantly less than the required continuation
coverage payment, then continuation

--------------------------------------------------------------------------------

coverage will terminate as of the last day of the month for which premiums were
paid.  A payment is considered significantly less than the amount due if it is
greater than the lesser of $50 or 10% of the required continuation coverage
payment.  Upon receipt of a continuation coverage payment that is
insignificantly less than the required amount, the Plan Administrator must
notify the covered Participant or Qualified Dependent of the amount of the
shortfall and provide them with an additional 30-day grace period from the date
of the notice for this payment only. 

 

10.8              Limitation on Participant's Rights to COBRA Continuation
Coverage.

 

(1)                 If a Qualified Dependent loses, or will lose medical
coverage under this Plan as a result of divorce, legal separation, entitlement
to Medicare, or ceasing to be a Dependent, such Qualified Dependent is
responsible for notifying the Plan Administrator in writing within 60 days of
the Qualifying Event.  Failure to make timely notification will terminate the
Qualified Dependent's rights to COBRA continuation coverage under this Article.



(2)                 A Participant must complete and return the required
enrollment materials within 60 days from the later of (a) the date of loss of
coverage, or (b) the date the Plan Administrator sends notice of eligibility for
COBRA continuation coverage.  Failure to enroll for COBRA continuation coverage
during this 60-day period will terminate all rights to COBRA continuation
coverage under this Article.  An affirmative election of COBRA continuation
coverage by a Participant or his/her spouse shall be deemed to be an election
for that Participant's Dependent(s) who would otherwise lose coverage under the
Plan.

 

Subsequent Qualifying Event.  If a second Qualifying Event occurs during an
18-month extension explained above, coverage may be continued for a maximum of
36 months from the date of the first Qualifying Event.  In the event the
Dependent loses coverage due to a Qualifying Event and after such date the
Participant becomes entitled to Medicare, the Dependent shall have available up
to 36 months of coverage measured from the date of the Qualifying Event that
causes the loss of coverage.  If the Participant was entitled to Medicare prior
to the Qualifying Event, the Dependent shall have up to 36 months of coverage
measured from the date of entitlement to Medicare.

 

10.9              Extension of COBRA Continuation Period for Disabled
Individuals.  The period of continuation shall be extended to 29 months in total
(measured from the date of the Qualifying Event) in the event the individual is
disabled as determined by the Social Security laws within 60 days of the
Qualifying Event.  The individual must provide evidence to the Plan
Administrator of such Social Security determination prior to the earlier of 60
days after the date of the Social Security determination, or the expiration of
the initial 18 months of COBRA continuation coverage.  In such event, the
Employer may charge the individual up to 150% of the COBRA cost of the coverage.

 

ARTICLE 11   PRIVACY OF MEDICAL INFORMATION

 

11.1              Definitions.  For purposes of this Article 11, the following
defined terms shall have the meaning assigned to such terms in this subsection:



(1)           “Business Associate” shall have the meaning assigned to such
phrase at 45 C.F.R. § 160.103;

 

(2)           “Health Care Operations” shall have the meaning assigned to such
phrase at 45 C.F.R. § 164.501;

 

(3)           “HIPAA” shall mean Parts 160 (“General Administrative
Requirements”) and 164 (“Security and Privacy”) of Title 45 of the Code of
Federal Regulations as such parts are amended from time to time;

 

(4)           “Payment” shall have the meaning assigned to such phrase at 45
C.F.R § 160.103;

 

(5)           “Protected Health Information” or “PHI” shall have the meaning
assigned to such phrase at 45 C.F.R. § 160.103; and

 

(6)           “Treatment” shall have the meaning assigned to such phrase at 45
C.F.R. § 164.501.

 

11.2              Privacy Provisions Relating to Protected Health Information
(“PHI”).  The Plan and its Business Associates shall use and disclose PHI to the
extent permitted by, and in accordance with, HIPAA, for purposes of providing
benefits under the Plan and for purposes of administering the plan, including,
by way of illustration and not

--------------------------------------------------------------------------------

by way of limitation, for purposes of Treatment, Payment, and Health Care
Operations.   

14 

--------------------------------------------------------------------------------

11.3              Disclosure of De-Identified or Summary Health Information. 
The HIPAA Plan, or, with respect to the HIPAA Plan, a health insurance issuer,
may disclose summary health information (as that phrase is defined at 45 C.F.R.
§ 160.5049a))  to the Plan Sponsor of the HIPAA Plan (and its affiliates) if
such entity requests such information for the purpose of:

 

(1)           Obtaining premium bids from health plans for providing health

                insurance coverage under the HIPAA Plan;

 

(2)           Modifying, amending or terminating the group health benefits

                under the HIPAA Plan.

 

In addition, the HIPAA Plan or a health insurance insurer with respect to the
HIPAA Plan may disclose to the Plan Sponsor of the HIPAA Plan (or its
affiliates) information on whether an individual is participating in the group
health benefits provided by the HIPAA Plan or is enrolled in, or has ceased
enrollment with health insurance offered by the HIPAA Plan.

 

11.4              The HIPAA Plan Will Use and Disclose PHI as Required by
Law      
           or as Permitted by the Authorization of the Participant or
Beneficiary. 

 

Upon submission of an authorization signed by a Participant, beneficiary,
subscriber or personal representative that meets HIPAA requirements, the HIPAA
Plan will disclose PHI.

 

In addition, PHI will be disclosed to the extent permitted or required by law,
without the submission of an authorization form.

 

11.5              Disclosure of PHI to the Plan Sponsor.  The HIPAA Plan will
disclose information to the Plan Sponsor only upon certification from the Plan
Sponsor that the HIPAA Plan documents have been amended to incorporate the
assurances provided below.

 

The Plan Sponsor agrees to:



(1)           not use or further disclose PHI other than as permitted or
required by the HIPAA Plan document or as required by law;

 

(2)           ensure that any affiliates or agents, including a subcontractor,
to whom the Plan Sponsor provides PHI received from the HIPAA Plan, agrees to
the same restrictions and conditions that apply to the Plan Sponsor with respect
to such PHI;

 

(3)           not use or disclose PHI for employment-related actions and
decisions unless authorized by the individual to whom the PHI relates;

 

(4)           not use or disclose PHI in connection with any other benefits or
employee benefit plan of the Plan Sponsor or its affiliates unless permitted by
the Plan or authorized by an individual to whom the PHI relates;

 

(5)           report to the Plan any PHI use or disclosure that is inconsistent
with the uses or disclosures provided for of which it becomes aware;

 

 

--------------------------------------------------------------------------------

   

(6)           make PHI available to an individual in accordance with HIPAA’s
access rules;

 

(7)           make PHI available for amendment and incorporate any amendments to
PHI in accordance with HIPAA;

 

(8)           make available the information required to provide an accounting

                of disclosures;

 

(9)           make internal practices, books and records relating to the use and
disclosure of PHI received from the HIPAA Plan available to the Secretary of the
United States Department of Health and Human Resources for purposes of
determining the Plan’s compliance with HIPAA; and

 

(10)         if feasible, return or destroy all PHI received from the HIPAA Plan
that the Plan Sponsor still maintains in any form, and retain no copies of such
PHI when no longer needed for the purpose for which disclosure was made (or if
return or destruction is not feasible, limit further uses and disclosures to
those purposes that make the return or destruction infeasible).

 

11.6              Separation Between the Plan Sponsor and the HIPAA Plan.  In
accordance with HIPAA, only the following employees and Business Associate
personnel shall be given access to PHI:

 

(1)           employees of the AT&T Benefits and/or AT&T Executive Compensation
organizations responsible for administering group health plan benefits under the
HIPAA Plan, including those employees whose functions in the regular course of
business include Payment, Health Care Operations or other matters pertaining to
the health care programs under a HIPAA Plan;

 

(2)           employees who supervise the work of the employees described in
(1), above;

 

(3)           support personnel, including other employees outside of the AT&T
Benefits or AT&T Executive Compensation organizations whose duties require them
to rule on health plan-related appeals or perform functions concerning the HIPAA
Plan;

 

(4)           investigatory personnel to the limited extent that such PHI is
necessary to conduct investigations of possible fraud;

 

(5)           outside and in-house legal counsel providing counsel to the HIPAA
Plan;

 

(6)           consultants providing advice concerning the administration of the
HIPAA Plan; and

 

(7)           the employees of Business Associates charged with providing
services to the HIPAA Plan.

 

 

16 

--------------------------------------------------------------------------------

The persons identified above shall have access to and use PHI to the extent that
such access and use is necessary for the administration of group health benefits
under a HIPAA Plan.  If these persons do not comply with this Plan document, the
Plan Sponsor shall provide a mechanism for resolving issues of noncompliance,
including disciplinary sanctions.

 

11.7              Enforcement.   

Enforcement of this Article 11 shall be as provided for by HIPAA. In particular,
participants and beneficiaries are not authorized to sue with regard to
purported breaches of this Article 11 except as explicitly permitted by HIPAA.

ARTICLE 12                      CLAIM AND APPEAL PROCESS

 

12.1                        Claims for Benefits under the Plan. – See Appendix
B.

 

12.2                        Claims Related to Basic Eligibility for Coverage
under the Plan and Claims Related to the Article 8 Loyalty Conditions. 

 

 

(a)           Claims.  A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as a “Claimant”) based on a claim for basic eligibility for coverage under the
Plan or a claim related to the Article 8 Loyalty Conditions may file a written
request for such benefit with the Executive Compensation Administration
Department, setting forth his or her claim. The request must be addressed to the
AT&T Executive Compensation Administration Department at its then principal
place of business.

(b)           Claim Decision.  Upon receipt of a claim, the AT&T Executive
Compensation Administration Department shall review the claim and provide the
Claimant with a written notice of its decision within a reasonable period of
time, not to exceed ninety (90) days, after the claim is received. If the AT&T
Executive Compensation Administration Department determines that special
circumstances require an extension of time beyond the initial ninety (90)- day
claim review period, the AT&T Executive Compensation Administration Department
shall notify the Claimant in writing within the initial ninety (90)-day period
and explain the special circumstances that require the extension and state the
date by which the AT&T Executive Compensation Administration Department expects
to render its decision on the claim. If this notice is provided, the AT&T
Executive Compensation Administration Department may take up to an additional
ninety (90) days (for a total of one hundred eighty (180) days after receipt of
the claim) to render its decision on the claim.

If the claim is denied by the AT&T Executive Compensation Administration
Department, in whole or in part, the AT&T Executive Compensation Administration
Department shall provide a written decision using language calculated to be
understood by the Claimant and setting forth:  (i) the specific reason or
reasons for such denial; (ii) specific references to pertinent provisions of
this Plan on which such denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation of why such material or such information is necessary; (iv) a
description of the Plan’s procedures for review of denied claims and the steps
to be taken if the Claimant wishes to submit the claim for review; (v) the time
limits for requesting a review of a denied claim under this section and for
conducting the review under this section ; and (vi)  a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA if the
claim is denied following review under this section.

(c)           Request for Review. Within sixty (60) days after the receipt by
the Claimant of the written decision on the claim provided for in this section,
the Claimant may request in writing that the Plan Administrator review the
determination of the AT&T Executive Compensation Administration Department. 
Such request must be addressed to the Plan Administrator at the address provided
in the written decision regarding the claim.  To assist the Claimant in deciding
whether to request a review of a denied claim or in preparing a request for
review of a denied claim, a Claimant shall be provided, upon written request to
the Plan Administrator and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim.  The
Claimant or his or her duly authorized representative may, but need not, submit
a statement of the issues and comments in writing, as well as other documents,
records or other information relating to the claim for consideration by the
Committee.  If the Claimant does not request a review by the Plan Administrator
of the AT&T Executive Compensation Administration Department’s decision within
such sixty (60)-day period, the Claimant shall be barred and estopped from
challenging the determination of the AT&T Executive Compensation Administration
Department.

(d)           Review of Decision.  Within sixty (60) days after the Plan
Administrator’s receipt of a request for review, the Plan Administrator will
review the decision of the AT&T Executive Compensation Administration
Department.  If the Plan Administrator determines that special circumstances
require an extension of time beyond the initial sixty (60)-day review period,
the Plan Administrator shall notify the Claimant in writing within the initial
sixty (60)-day period and explain

--------------------------------------------------------------------------------

   

the special circumstances that require the extension and state the date by which
the Plan Administrator expects to render its decision on the review of the
claim.  If this notice is provided, the Plan Administrator may take up to an
additional sixty (60) days (for a total of one hundred twenty (120) days after
receipt of the request for review) to render its decision on the review of the
claim.

During its review of the claim, the Plan Administrator shall:

(1)           Take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial review of
the claim conducted pursuant to this section;

(2)           Follow reasonable procedures to verify that its benefit
determination is made in accordance with the applicable Plan documents; and

(3)           Follow reasonable procedures to ensure that the applicable Plan
provisions are applied to the Participant to whom the claim relates in a manner
consistent with how such provisions have been applied to other
similarly-situated Participants.

After considering all materials presented by the Claimant, the Plan
Administrator will render a decision, written in a manner designed to be
understood by the Claimant.  If the Plan Administrator denies the claim on
review, the written decision will include (i) the specific reasons for the
decision; (ii) specific references to the pertinent provisions of this Plan on
which the decision is based; (iii) a statement that the Claimant is entitled to
receive, upon request to the Plan Administrator and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim; and (iv) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA.

In any case, a Participant or Beneficiary may have further rights under ERISA.
The Plan provisions require that Participants or Beneficiary pursue all claim
and appeal rights described in this section before they seek any other legal
recourse regarding claims for benefits.

 

 

--------------------------------------------------------------------------------

APPENDIX A

 

AT&T HEALTH PLAN

 

2020 MONTHLY CONTRIBUTIONS, ANNUAL DEDUCTIBLE, COINSURANCE PERCENTAGES AND
ANNUAL OUT-OF-POCKET MAXIMUM

 

Active Participants

Monthly Contributions

Individual - $196

Individual + Spouse - $322

Individual + 1 or More Children - $212

Individual + Spouse + 1 or More Children - $501

Annual Deductible

Individual - $1,700

All other tiers - $3,400

Coinsurance Percentage

10% after the Annual Deductible is met.  Coinsurance applies until the Annual
Out-of-Pocket Maximum is reached.

Annual Out-of-Pocket Maximum

Individual - $6,900

All other tiers- $13,800 (individual amount of $6,900)

 

Retired Participants – Monthly Contributions

Retired Prior to August 31, 1992 and Surviving Spouses

Individual - $209

Individual + Spouse - $209

Individual + 2 or More - $209

Retired on or after September 1, 1992 and Surviving Spouses

 

Note:  The Plan Administrator shall maintain records governing whether a Retired
Participant is in Class A, B, C or D. 

 

Class A

Individual - $667

Individual + Spouse - $1,016

Individual + 1 or More Children - $667

Individual + Spouse + 1 or More Children - $946

Class B

Individual - $799

Individual + Spouse - $1,150

Individual + 1 or More Children - $799

Individual + Spouse + 1 or More Children - $1,159

Class C

Individual - $987

Individual + Spouse - $1,339

Individual + 1 or More Children - $987

Individual + Spouse + 1 or More Children - $1,399

Class D

Individual - $1,266

Individual + Spouse - $1,906

Individual + 1 or More Children - $1,266

Individual + Spouse + 1 or More Children - $1,912

 

COBRA Continuation Coverage – Monthly Contributions

Active COBRA

Individual - $2,295

Individual + Spouse - $4,702

Individual + 1 or More Children - $3,729

Individual + Spouse + 1 or More Children - $6,725

Retired Prior to August 31, 1992 and Surviving Spouses COBRA

Individual - $1,502

Individual + 1 - $2,934

Individual + 2 or More - $4,213

Retired on or after September 1, 1992 and Surviving Spouses COBRA

Individual - $1,441

Individual + Spouse - $2,953

Individual + 1 or More Children - $2,342

Individual + Spouse + 1 or More Children - $4,224

 

--------------------------------------------------------------------------------

APPENDIX B

 

CLAIMS PROCEDURE APPLICABLE TO CLAIMS FOR BENEFITS UNDER THE PLAN

 

Claim for Benefits Procedures

You, your covered dependents or a duly authorized person has the right under
ERISA and the Plan to file a written claim for benefits under the Plan. The
following describes the procedures used by the Plan to process claims for
benefits, along with your rights and responsibilities. These procedures were
designed to comply with the rules of the Department of Labor (DOL) concerning
claims for Benefits. It is important that you follow these procedures to make
sure that you receive full benefits under the Plan.

The Plan is an ERISA plan, and you may file suit in federal court if you are
denied benefits you believe are due you under the Plan. However, you must
complete the full claims and appeal process offered under the Plan before filing
a lawsuit.

Filing a Claim for Benefits

When filing a claim for benefits, you should file the claim with the Claims
Administrator.  The Claims Administrator is the third party to whom claims and
appeal responsibility has been delegated as permitted under Section 9.1 of the
Plan.

The following are not considered claims for benefits under the Plan:

·       A claim related to basic eligibility for coverage under the Plan (See
Section 12.2 of the Plan).

·       A claim related to the Loyalty Conditions contained in Article 8 of the
Plan (See Section 12.2 of the Plan).

Claim Filing Limits

A request for payment of benefits must be submitted within one year after the
date of service or the date the prescription was provided.

Required Information

When you request payment of benefits from the Plan, you must provide certain
information as requested by the Claims Administrator.

Benefit Determinations

Post-Service Claims

Post-service claims are those claims that are filed for payment of benefits
after medical care has been received. If your post-service claim is denied, you
will receive a written notice from the Claims Administrator within 30 days of
receipt of the claim, as long as all needed information identified above and any
other information that the Claims Administrator may request in connection with
services rendered to you was provided with the claim. The Claims Administrator
will notify you within this 30-day period if additional information is needed to
process the Claim and may request a one-time extension not longer than 15 days
and pend your Claim until all information is received.

Once notified of the extension, you then have 45 days to provide this
information. If all of the needed information is received within the 45-day time
frame and the claim is denied, the claims Administrator will notify you of the
denial within 15 days after the information is received. If you don't provide
the needed information within the 45-day period, your claim will be denied.

A denial notice will explain the reason for denial, refer to the part of the
Plan on which the denial is based, and provide the claim appeal procedures.

Pre-Service Claims

Pre-service claims are those claims that require notification or approval prior
to receiving medical care or require notification within a specified time period
after service begins as required under the Plan provisions. If your claim is a
pre-service claim and is submitted properly with all needed information, you
will receive written notice of the claim decision from the Claims Administrator
within 15 days of receipt of the claim. If you file a pre-service claim
improperly, the Claims Administrator will notify you of the improper filing and
how to correct it within five days after the pre-service claim is received. If
additional information is needed to process the pre-service claim, the Claims
Administrator will notify you of the information needed within 15 days after the
claim was received and may request a one-time extension not longer than 15 days
and pend your claim until all information is received. Once notified of the
extension, you then have 45 days to provide this information. If all of the
needed information is received within the 45-day time frame, the Claims
Administrator will notify you of the determination

--------------------------------------------------------------------------------

within 15 days after the information is received. If you don't provide the
needed information within the 45-day period, your claim will be denied. A denial
notice will explain the reason for denial, refer to the part of the Plan on
which the denial is based, and provide the claim appeal procedures.

Urgent Care Claims That Require Immediate Action

Urgent care claims are those claims that require notification or approval prior
to receiving medical care in which a delay in treatment could seriously
jeopardize your life or health or the ability to regain maximum function or, in
the opinion of a physician with knowledge of your medical condition, could cause
severe pain. In these situations:

·       You will receive notice of the benefit determination in writing or
electronically within 72 hours after the Claims Administrator receives all
necessary information, taking into account the seriousness of your condition.

·       Notice of denial may be oral with a written or electronic confirmation
to follow within three days.

If you filed an urgent claim improperly, the Claims Administrator will notify
you of the improper filing and how to correct it within 24 hours after the
urgent claim was received. If additional information is needed to process the
claim, the Claims Administrator will notify you of the information needed within
24 hours after the claim was received. You then have 48 hours to provide the
requested information.

You will be notified of a determination no later than 48 hours after either:

·       The Claims Administrator's receipt of the requested information.

·       The end of the 48-hour period within which you were to provide the
additional information, if the information is not received within that time.

A denial notice will explain the reason for denial, refer to the part of the
Plan on which the denial is based, and provide the claim appeal procedures.

Concurrent Care Claims

If an ongoing course of treatment was previously approved for a specific period
of time or number of treatments, and your request to extend the treatment is an
urgent care claim as defined above, your request will be decided within 24
hours, provided your request is made at least 24 hours prior to the end of the
approved treatment. The Claims Administrator will make a determination on your
request for the extended treatment within 24 hours from receipt of your request.

If your request for extended treatment is not made at least 24 hours prior to
the end of the approved treatment, the request will be treated as an urgent care
claim and decided according to the time frames described above. If an ongoing
course of treatment was previously approved for a specific period of time or
number of treatments, and you request to extend treatment in a non-urgent
circumstance, your request will be considered a new claim and decided according
to post-service or pre-service timeframes, whichever applies.

How to Appeal a Claim Decision

If you disagree with a pre-service or post-service claim determination after
following the above steps, you can contact the applicable Claims Administrator
in writing to formally request an appeal. Your first appeal request must be
submitted to the Claims Administrator within 180 days after you receive the
Claim denial.

Appeal Process

A qualified individual who was not involved in the decision being appealed will
be appointed to decide the appeal. The Claims Administrator may consult with, or
seek the participation of, medical experts as part of the appeal resolution
process. You must consent to this referral and the sharing of pertinent medical
claim information. Upon written request and free of charge you have the right to
reasonable access to and copies of all documents, records and other information
relevant to your claim for benefits.

Appeals Determinations

Pre-Service and Post-Service Claim Appeals

You will be provided written or electronic notification of the decision on your
appeal as follows:

·       For appeals of pre-service claims, the first-level appeal will be
conducted and you will be notified by the Claims Administrator of the decision
within 15 days from receipt of a request for appeal of a denied Claim. The
second-level

--------------------------------------------------------------------------------

appeal will be conducted and you will be notified by the Claims Administrator of
the decision within 15 days from receipt of a request for review of the
first-level appeal decision.

·       For appeals of post-service claims, the first-level appeal will be
conducted and you will be notified by the Claims Administrator of the decision
within 30 days from receipt of a request for appeal of a denied claim. The
second-level appeal will be conducted and you will be notified by the Claims
Administrator of the decision within 30 days from receipt of a request for
review of the first-level appeal decision.

·       For procedures associated with urgent Claims, refer to the following
"Urgent Claim Appeals That Require Immediate Action" section.

·       If you are not satisfied with the first-level appeal decision of the
Claims Administrator, you have the right to request a second-level appeal from
the Claims Administrator. Your second level appeal request must be submitted to
the Claims Administrator in writing within 60 days from receipt of the
first-level appeal decision.

·       For pre-service and post-service claim appeals, the Plan Administrator
has delegated to the Claims Administrator the exclusive right to interpret and
administer the provisions of the Plan. The Claims Administrator's decisions are
conclusive and binding.

Please note that the Claims Administrator's decision is based only on whether or
not benefits are available under the Plan for the proposed treatment or
procedure. The determination as to whether the pending health service is
necessary or appropriate is between you and your physician.

Urgent Claim Appeals That Require Immediate Action

Your appeal may require immediate action if a delay in treatment could
significantly increase the risk to your health or the ability to regain maximum
function or cause severe pain.

In these urgent situations, the appeal does not need to be submitted in writing.
You or your physician should call the Claims Administrator as soon as possible.
The Claims Administrator will provide you with a written or electronic
determination within 72 hours following receipt by the Claims Administrator of
your request for review of the determination taking into account the seriousness
of your condition.

For urgent claim appeals, the Plan Administrator has delegated to the applicable
Claims Administrator the exclusive right to interpret and administer the
provisions of the Plan. The Claims Administrator's decisions are conclusive and
binding.

In any case, a Participant or Beneficiary may have further rights under ERISA.
The Plan provisions require that Participants or Beneficiary pursue and exhaust
all claim and appeal rights described in this section before they seek any other
legal recourse regarding claims for benefits.

 

 

--------------------------------------------------------------------------------

   

 

APPENDIX C

DISCLOSURE OF GRANDFATHERED STATUS

MODEL NOTICE

 

AT&T, as plan sponsor, believes this Plan is a “grandfathered health plan” under
the Patient Protection and Affordable Care Act (the “Affordable Care Act”).  As
permitted by the Affordable Care Act, a grandfathered health plan can preserve
certain basic health coverage that was already in effect when that law was
enacted.  Being a grandfathered health plan means that the plan may not include
certain consumer protections of the Affordable Care Act that apply to other
plans, for example, the requirement for the provision of preventive health
services without any cost sharing.  However, grandfathered health plans must
comply with certain other consumer protections of the Affordable Care Act, for
example, the elimination of lifetime limits on benefits.

Questions regarding which protections apply and which protections do not apply
to a grandfathered health plan and what might cause a plan to change from
grandfathered health plan status can be directed to the plan administrator at
P.O. Box 30558, Salt Lake City, Utah  84130-0558.  You  may also contact the
Employee Benefits Security Administration, U.S. Department of labor at
1-866-444-3272 or www.dol.gov/ebsa/healthreform.  This website has a table
summarizing which protections do and do not apply to grandfathered health
plans. 

 

 

23 

--------------------------------------------------------------------------------

APPENDIX D

 

 

 

Notwithstanding the provisions and limitations of Section 2.15 of the Plan, the
following Officers shall be included in the term “Eligible Employee” and shall
be eligible to participate in the Plan (along with any Dependents) subject to
all applicable provisions of the Plan:

 

Name

Title

Effective Date of Participation

David McAtee

Senior Executive Vice President & General Counsel

February 1, 2018

 

24 

--------------------------------------------------------------------------------